      Case 3:19-cv-01421-X Document 48 Filed 01/22/21      Page 1 of 9 PageID 688



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 SHAHRAM AFSHANI,                          §
                                           §
                Plaintiff,                 §
                                           §
 v.                                        §
                                           §    Civil Action No. 3:19-CV-01421-X
 SPIRIT REALTY CAPITAL, INC.,              §
 SPIRIT SPE PORTFOLIO 2006-1,              §
 LLC, and SMTA SHOPKO                      §
 PORTFOLIO I, LLC,                         §
                                           §
               Defendants.                 §

                     MEMORANDUM OPINION AND ORDER

         The plaintiff in this case, Shahram Afshani, filed his Third Amended

Complaint after the Court dismissed his prior one without prejudice, asking him to

fix several mistakes, and warning that this was his final chance to do so. The

defendants promptly filed two separate motions to dismiss, arguing that Afshani’s

repaired complaint still failed to state a claim. They’re right.

         Accordingly, the Court GRANTS defendant Spirit Realty Capital, Inc.’s

Motion to Dismiss and DISMISSES WITH PREJUDICE all claims against them.

And the Court likewise GRANTS defendants Spirit SPE Portfolio 2006-1, LLC and

SMTA Shopko Portfolio I, LLC’s combined Motion to Dismiss, and DISMISSES

WITH PREJUDICE the claims against them.

                                     I.     Facts

         In 2018, Afshani purchased two commercial properties containing big box

stores from two defendants, Spirit SPE Portfolio 2006-1, LLC (“SPE”) and SMTA
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21         Page 2 of 9 PageID 689



Shopko Portfolio I, LLC (“SMTA”). Afshani claims both of these LLCs are alter egos

for the other defendant in this suit, Spirit Realty Capital, Inc. (“Spirit”). Why might

Afshani suspect this? According to his complaint, Travis Carter, a “Vice President

and managing agent of [Spirit], was also the managing agent of both SPE and SMTA

in both transactions at issue herein” and served as the main point of contact with

Afshani regarding both sales. The complaint alleges that Carter told Afshani that

Spirit “exercised dominion and control” over the properties he’d purchased.

      Yet this alleged asset-commingling isn’t the crux of Afshani’s concern. The

defendants’ dastardly deeds, say Afshani, stem from Carter’s representations about

Shopko (the big box stores’ tenant). According to Afshani, SPE and SMTA

represented in their contract with Afshani that they would deliver two new leases

with Shopko to Afshani that essentially mirrored theirs. And during an attempted

third transaction, Carter “orally represented to [Afshani] . . . that Shopko was a very

valuable tenant that was vertically integrated and whose lease income could be

counted on for years into the future . . . for the full term of the leases” Spirit

provided. Specifically, Afshani said Carter told him Shopko’s pharmacy and optical

divisions were doing well. Afshani alleges that Carter knew this was false because

Spirit had inside, nonpublic information from Shopko that the big box mogul was

“nearing bankruptcy.” But, laments Afshani, he relied on Carter’s alleged word that

Shopko would be able to fulfill its leases, including payment of rent, until their terms

were up in 2031 and 2035, respectively. When it became clear that Shopko wasn’t in

great financial shape, Afshani sued Spirit, SPE, and SMTA in state court, arguing
     Case 3:19-cv-01421-X Document 48 Filed 01/22/21                     Page 3 of 9 PageID 690



that they fraudulently induced him to enter the contracts or breached the contracts

by concealing information about Shopko. After the defendants removed the matter

to this Court and Afshani amended his complaint several times, this Court dismissed

several of Afshani’s claims without prejudice, allowing him to replead, but warning

him that this “one more repleading [would] be his last.”

         Afshani filed an amended complaint, and the defendants again moved to

dismiss—SPE and SMTA together, and Spirit separately. In their motion, SPE and

SMTA argue that Afshani has failed to state a claim for breach of contract because

he      hasn’t      identified     a    contractual         provision   SPE   or   SMTA   actually

breached. Moreover, they say, Afshani hasn’t stated any claim for fraud and

concealment. Spirit argues essentially the same thing, but additionally asserts that

it was improperly joined, that Afshani’s fraud claim is barred by the economic loss

rule, and that Afshani hasn’t sufficiently alleged that SPE or SMTA are Spirit’s alter

egos.

                                        II.      Legal Standard

         To survive a motion to dismiss, Afshani’s complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” 1 A plausible claim “allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 2 The pleadings must show “more than a sheer possibility that a defendant




         1   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                      Page 4 of 9 PageID 691



has acted unlawfully.” 3 In other words, they must “raise a right to relief above the

speculative level.” 4 Complaints alleging fraud must also “state with particularity the

circumstances constituting fraud or mistake.” 5 The Fifth Circuit’s Benchmark case

put it this way: the plaintiff must lay out “the who, what, when, where, and how” of

the alleged fraudulent conduct in the complaint. 6

                                           III.    Analysis

        Afshani attempts to state claims of (1) fraud and concealment and (2) breach

of contract. The Court will address them in turn.

                                 A.     Fraud and Concealment

        The Court previously dismissed Afshani’s complaint for failure to plead fraud

with sufficient particularity under Rule 9(b). Not only does this new complaint stop

short of remedying this pleading deficiency, it fails to plausibly allege a violation of

the state-law elements of fraud.

        This is Afshani’s fraud theory as best the Court can tell: when the defendants

gave Afshani the new leases for both big-box properties, the defendants knew Shopko

was in bad financial shape and would default on them, failed to disclose this

knowledge within the leases, and concealed this knowledge from Afshani (or outright



        3   Id.
        4   Twombly, 550 U.S. at 545.
        5   FED. R. CIV. P. 9.
        6 Benchmark Elecs. Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003). See also Emps.’

Ret. Sys. v. Whole Foods Mkt., Inc., 905 F.3d 892, 899 (5th Cir. 2018) (requiring the plaintiff to identify
the “time, place, and contents of the false representations, as well as the identity of the person making
the misrepresentation and what that person obtained thereby”).
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                      Page 5 of 9 PageID 692



lied about it). Afshani then relied on these alleged misrepresentations of material

fact in signing both leases for the properties and is therefore owed rescission and

other damages from the defendants after Shopko defaulted on the leases.

        There is some uncertainty surrounding which theory of fraud Afshani wishes

to pursue based on the complaint—common-law fraud, fraudulent inducement, or

fraudulent concealment. Regardless, all of these theories must be pled with sufficient

particularity under Rule 9(b) when asserted in federal court. 7 In addition, to plead

any theory of fraud under Texas law, Afshani must offer enough facts to make it

plausible:

        (1) that a material representation was made; (2) the representation was
        false; (3) when the representation was made, the speaker knew it was
        false or made it recklessly without any knowledge of the truth and as a
        positive assertion; (4) the speaker made the representation with the
        intent that the other party should act upon it; (5) the party acted in
        reliance on the representation; and (6) the party thereby suffered
        injury. 8

        Afshani’s amended complaint fails to state a claim for two reasons. First,

Afshani still has not pled his case with sufficient particularity to meet Rule 9. As

mentioned above, the Court’s previous order dismissed Afshani’s fraud claims

because Afshani had not specifically pled the “who, where, and when” of these




        7 FED. R. CIV. P. 81(c)(1). See also Williams v. WMX Technologies, Inc., 112 F.3d 175, 177 (5th
Cir. 1997) (applying federal pleading rules to state-law claims involving allegations of fraud); Frith v.
Guardian Life Ins. Co., 9 F. Supp. 2d 734, 742 (S.D. Tex. 1998) (holding that “[c]laims . . . asserting
fraud, fraudulent inducement, [and] fraudulent concealment . . . are subject to the requirements
of Rule 9(b)”); Am. Realty Tr., Inc. v. Travelers Cas. and Sur. Co. of Am., 362 F. Supp. 2d 744, 749
(N.D. Tex. 2005) (Godbey, J.) (adopting Frith’s holding).
        8   Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011).
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                     Page 6 of 9 PageID 693



statements. 9        Afshani now points the finger at Carter as statement-maker (which

fixes his “who” problem), but remains too vague regarding the date and location of

these statements (leaving his “when” and “where” problems in place). For instance,

Afshani says Carter made his statements “between June and December of 2018.” 10 A

swath of seven months is not a particular time. And Afshani never specifies the place

where these statements were made. They certainly were not made in the contracts,

which do not contain clauses resembling any of the statements Carter made. Other

jurists of this Court have recognized that doing exactly what Afshani did here—

pleading that fraudulent statements were made at some general time and/or failing

to plead where they were made—is insufficient to meet the heightened pleading

standard of Rule 9. 11

        Afshani’s amended complaint also fails because the facts Afshani provides to

accompany his allegations are not sufficient to plausibly show fraud under Texas law.

Afshani’s assertion that the defendants knew Shopko was in bad financial shape is

conclusory and unbacked. There are no facts making it plausible that the defendants

knew Shopko was in bad financial condition. 12 As for what Carter told Afshani,


        9   Afshani v. Spirit Realty Capital, Inc., 2020 WL 1139884 at *6 (N.D. Tex. Mar. 9, 2020).
        10   Doc. No. 34 at 3.
        11See Rocky Mtn. Choppers, LLC v. Textron Fin. Corp., 2012 WL 6004177 at *6 (N.D. Tex. Dec.
3, 2012) (McBryde, J.); Meyers v. Textron Fin. Corp., 2011 WL 4590796 at *2 (N.D. Tex. Oct. 4, 2011)
(McBryde, J.); see also 7-Eleven Inc. v. Puerto Rico-7 Inc., 2008 WL 4951502 at *5 (N.D. Tex. Nov. 19,
2008) (Boyle, J.) (alleging a “broadly stated time period” in which statements took place does not satisfy
Rule 9(b)).
         12 Afshani asserts that because Spirit allegedly made a $35 million loan to Shopko, they knew

Shopko’s financial condition was shaky. This barebones, unparticular assertion alone is not enough
to make it plausible that Spirit (or Carter, Spirit’s employee) fraudulently concealed this knowledge
as Italian Cowboy requires.
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                   Page 7 of 9 PageID 694



Afshani has not alleged facts making it plausible that Carter made the complained-

of statements recklessly or that he knew they were false. 13                         This pleading

requirement should come as no surprise to Afshani. The Court’s prior ruling informed

him that pleadings must offer plausible facts showing a violation in order to state a

claim and survive a motion to dismiss. Despite this, Afshani has not alleged any facts

showing (rather than speculating) that Carter had any idea Shopko was in financial

trouble when he provided Afshani with the leases, or that Carter’s statements were

reckless. If Carter did not know his statements were false when he made them, and

if he did not make them recklessly, then they cannot constitute fraud. 14 So Afshani

again has not pled his allegations of fraud with sufficient particularity. The Court

therefore dismisses these assertions with prejudice for failure to state a claim.

                                   B.     Breach of Contract

       Afshani also alleges that the defendants breached their contracts with him.

This allegation is a revamped version of the same claim from his second complaint. 15

In that filing, Afshani argued that the defendants violated sections 2.02 and 2.08(b)

of both leases, but failed to properly allege that the defendants breached the duties

imposed under those provisions: delivering the proposed new leases and delivering


        13 See Shandong Yinguang Chem. Indus. Joint Stock Co. v. Potter, 607 F.3d 1029, 1033 (5th

Cir. 2010) (statement that business was in “sound financial condition” is insufficient to ground
fraudulent statement claim); see also Hoffman v. L & M Arts, 838 F.3d 568, 579 (5th Cir. 2016) (holding
that “future predictions are generally not actionable”).
       14 Prudential Ins. Co. of Am. v. Jefferson Assocs., Ltd., 896 S.W.2d 156, 162 (Tex. 1995) (“A
seller has no duty to disclose facts he does not know.”); see also Italian Cowboy, 341 S.W.3d at 337
(requiring the plaintiff to show that “when the [allegedly fraudulent] representation was made, the
speaker knew it was false or made it recklessly without any knowledge of the truth”).
       15   Doc. No. 14 at 9–14.
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                      Page 8 of 9 PageID 695



the executed leases, respectively. The Court pointed this out to Afshani and allowed

him to replead. 16

        Afshani returns in this complaint with a narrowed claim that has precisely the

same problem the Court took issue with last time. Now Afshani points only at Section

2.02(c) of both documents to establish a breach of contract. That section requires the

seller to deliver to Afshani “a form of new lease . . . to be executed by [Shopko].” 17 But

Afshani never alleges in the complaint that the defendants failed to deliver new

leases to him. In fact, he repeatedly says in the complaint that the defendants gave

him new leases. 18 Afshani instead makes the case that the delivery of these leases,

combined with the defendants’ alleged knowing failure to disclose their knowledge of

Shopko’s financial state, constituted “a material fraudulent misrepresentation of a

material fact . . . namely, that the New Lease would generate the promised cash flow

for the duration of the term of that New Lease.” 19

        The Court already explained in its prior order that the only duty created by

the plain text of section 2.02 was to deliver the proposed new leases to Afshani. In

addition, the Court ruled that the argument that the sellers had an implied duty

under the contract to disclose knowledge of Shopko’s finances was a claim sounding


        16   Afshani, 2020 WL 1139884 at *5.
        17   Doc. No. 34-1 at 5; Doc. No. 34-2 at 4.
        18 Doc. No. 34 at 10, 14–15 (“Defendants delivered the new forms of lease for both . . . Properties
to Plaintiff . . . Defendants, and each of them, delivered to Plaintiff the New Lease agreements between
Defendants and Shopko . . . in connection with the execution of the . . . Contracts . . . .”). See also
Erickson v. Pardus, 551 U.S. 89, 93–94 (2007) (“[W]hen ruling on a defendant’s motion to dismiss, a
judge must accept as true all of the factual allegations contained in the complaint.”).
        19   Doc. No. 34 at 7. See also id. at 9.
   Case 3:19-cv-01421-X Document 48 Filed 01/22/21                      Page 9 of 9 PageID 696



in tort law, not contract law. Despite this, with an opportunity to replead, Afshani

does not offer any facts that show the defendants violated any contractual duty.

Instead, his facts show that he pled himself out of court on the contract claims. His

claims for breach of contract against the defendants are therefore dismissed with

prejudice. 20

                                            *       *        *

        The Court DISMISSES WITH PREJUDICE all claims against SPE and

SMTA. And the Court likewise DISMISSES WITH PREJUDICE all claims against

Spirit. 21

        IT IS SO ORDERED this 22nd day of January, 2021.




                                                         ____________________________________
                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




        20Additionally, because Spirit was not a party to either contract, any claims against Spirit on
these grounds are dismissed with prejudice. Interstate Contracting Corp. v. City of Dall., Tex., 320
F.3d 539, 543 (5th Cir. 2003) (finding that “under Texas law privity of contract is an essential element
necessary to any recovery in an action based on contract”). Afshani argues that defendants SPE and
SMTA are merely alter egos for Spirit and asks us to pierce the corporate veil, but because Afshani
hasn’t stated a fraud claim, the Court sees no reason to do so. See Potter, 607 F.3d at 1035–36
(requiring “proof that [the defendant] committed an actual fraud against [the plaintiff]” to pierce the
veil).
        21 The Court declines to address the parties’ other arguments for dismissal, including improper

joinder and the economic loss doctrine. Additionally, the Court will not rule on the plaintiff’s rescission
claim, because as the Court previously held, “rescission is a remedy, not a freestanding cause of action,”
and there is no wrong before the Court that requires a remedy. Afshani, 2020 WL 1139884 at *3. See
also Kennebrew v. Harris, 425 S.W.3d 588, 595 (Tex. App.—Houston [14th Dist.] 2014).
